Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
This communication is in response to the communication filed 03/18/2021 in which claim 66, 74, 82, and 93 were amended, claims 1-65, 69, 77, 85, and  were cancelled, and claims 66-68, 70-76, 78-84, and 86-95, and 97-107 are pending. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Kopecky on 05/21/2021.
The following claims in the application have been amended as follows: 

	Claim 66. 	(Currently Amended)  A method of delivering medication therapy management to a patient in need thereof, the method comprising:
collecting data in a computerized database about one or more medications and corresponding amounts of the one or more medications taken by the patient at different timeframes within a day;
wherein the generating step is performed by a standalone computer system, a networked computer system, or an online computer system, and wherein the generating step comprises 
printing one or more medication identifiers in one or more columns of the plurality of columns of the array, 
printing an icon or pictorial representation indicating the timeframe in which the one or more medications may be administered in the top row or the bottom row of the two rows of the array, and 
printing a representation of the amount of each medication to be taken during a particular timeframe in a cell of the plurality of cells of the array corresponding to said medication to be taken and said particular timeframe, wherein each representation of the amount of a medication is selected from the group consisting of an icon, a pictorial representation, and a combination thereof; 
generating one or more specialized information labels on one or more product containers, wherein the generating step is performed by said standalone computer system, said networked computer system, or said online computer system, wherein each specialized information label comprising an area separated into one or more subareas, each of the subareas including (i) an icon or pictorial representation indicating the timeframe in which a medication may be administered, and (ii) a representation of the amount of medication to be taken during that particular timeframe, wherein the representation of the amount of medication is selected from the group consisting of an icon, a pictorial representation, and a combination thereof, and wherein each representation of the timeframe is selected from the group consisting of an icon, a pictorial representation, and a combination thereof;
supplying the one or more product containers to the patient, wherein each of the one or more product containers contains a single medication, wherein the one or more product containers are configured to display visual alignment across the specialized information labels when said specialized information labels are arranged facing 
supplying the printed medication schedule to the patient.  
	Claim 74.	(Currently Amended)  A method of delivering medication therapy management to a patient in need thereof, the method comprising:
collecting data in a computerized database about one or more medications and corresponding amounts of the one or more medications taken by a patient at different timeframes within a day;
generating medication administration instructions in the form of a printed medication schedule comprising two columns and a plurality of rows to form an array having a plurality of cells, wherein the generating step is performed by a standalone computer system, a networked computer system, or an online computer system, and wherein the generating step comprises
printing one or more medication identifiers in one or more rows of the plurality of rows of the array, 
printing an icon or pictorial representation indicating the timeframe in which the one or more medications may be administered in the leftmost column or the rightmost column of the two columns of the array, and 
printing a representation of the amount of each medication to be taken during a particular timeframe in a cell of the plurality of cells of the array corresponding to said medication to be taken and said particular timeframe, wherein each representation of the amount of a medication is selected from the group consisting of an icon, a pictorial representation, and a combination thereof; 
generating one or more specialized information labels on one or more product containers, wherein the generating step is performed by said standalone computer system, said networked computer system, or said online computer system, wherein each specialized information label comprising an area separated into one or more subareas, each of the subareas including (i) an icon or pictorial representation indicating the timeframe in which a medication may be administered, and (ii) a representation of 
supplying the one or more product containers to the patient, wherein each of the one or more product containers contains a single medication, wherein the one or more product containers are configured to display visual alignment across the specialized information labels when said specialized information labels are arranged facing outwards in the same direction, wherein each timeframe is aligned vertically, and wherein the visual alignment across the specialized information labels resembles the layout of said printed medication schedule; and
supplying the printed medication schedule to the patient. 

	Claim 82.	(Currently Amended)  A method of delivering medication therapy management to a patient in need thereof, the method comprising:
collecting data in a computerized database about one or more medications and corresponding amounts of the one or more medications taken by a patient at different timeframes within a day;
generating medication administration instructions in the form of a printed medication schedule comprising a plurality of columns and a plurality of rows to form an array having a plurality of cells, wherein the generating step is performed by a standalone computer system, a networked computer system, or an online computer system, and wherein the generating step comprises 
printing one or more medication identifiers in one or more columns of the plurality of columns of the array, and 
printing (i) an icon or pictorial representation indicating the timeframe in which the one or more medications may be administered, and (ii) a representation of the amount of each medication to be taken during that particular timeframe, in one or more cells of the plurality of cells of the 
generating one or more specialized information labels on one or more product containers, wherein the generating step is performed by said standalone computer system, said networked computer system, or said online computer system, wherein each specialized information label comprising an area separated into one or more subareas, each of the subareas including (i) an icon or pictorial representation indicating the timeframe in which a medication may be administered, and (ii) a representation of the amount of medication to be taken during that particular timeframe, wherein the representation of the amount of medication is selected from the group consisting of an icon, a pictorial representation, and a combination thereof, and wherein each representation of the timeframe is selected from the group consisting of an icon, a pictorial representation, and a combination thereof;
supplying the one or more product containers to the patient, wherein each of the one or more product containers contains a single medication, wherein the one or more product containers are configured to display visual alignment across the specialized information labels when said specialized information labels are arranged facing outwards in the same direction, wherein each timeframe is aligned horizontally or vertically, and wherein the visual alignment across the specialized information labels resembles the layout of said printed medication schedule; and
supplying the printed medication schedule to the patient. 
	Claim. 93.	(Currently Amended)  A method of delivering medication therapy management to a patient in need thereof, the method comprising:
collecting data in a computerized database about one or more medications and corresponding amounts of the one or more medications taken by a patient at different timeframes within a day;
generating medication administration instructions in the form of a printed medication schedule comprising a plurality of columns and a plurality of rows to form an array having a plurality of cells, wherein the generating step is performed by a standalone computer system, a networked computer system, or an online computer system, and wherein the generating step comprises 
printing one or more medication identifiers in one or more rows of the plurality of rows of the array, and 
printing (i) an icon or pictorial representation indicating the timeframe in which the one or more medications may be administered, and (ii) a representation of the amount of each medication to be taken during that particular timeframe, in one or more cells of the plurality of cells of the array corresponding to said medication to be taken, wherein each representation of the amount of a medication is selected from the group consisting of an icon, a pictorial representation;
generating one or more specialized information labels on one or more product containers, each specialized information label comprising an area separated into one or more subareas, wherein the generating step is performed by said standalone computer system, said networked computer system, or said online computer system, wherein each of the subareas including (i) an icon or pictorial representation indicating the timeframe in which a medication may be administered, and (ii) a representation of the amount of medication to be taken during that particular timeframe, wherein the representation of the amount of medication is selected from the group consisting of an icon, a pictorial representation, and a combination thereof, and wherein each representation of the timeframe is selected from the group consisting of an icon, a pictorial representation, and a combination thereof; 
supplying the one or more product containers to the patient, wherein each of the one or more product containers contains a single medication, wherein the one or more product containers are configured to display visual alignment across the specialized information labels when said specialized information labels are arranged facing outwards in the same direction, wherein each timeframe is aligned horizontally or vertically, and wherein the visual alignment across the specialized information labels resembles the layout of said printed medication schedule; and
supplying the printed medication schedule to the patient.  

Allowable Subject Matter
	Claims  66-68, 70-76, 78-84, and 86-95, and 97-107 are allowed. 
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claim 1 is the inclusion of the limitation in the claims, which is not found in the prior art references, of wherein each of the one or more product containers contains a single medication, wherein the one or more product containers are configured to display visual alignment across the specialized information labels when said specialized information labels are arranged facing outwards in the same direction, wherein each timeframe is aligned horizontally, and wherein the visual alignment across the specialized information labels resembles the layout of said printed medication schedule. The cited art of record Bartfeld (US 2010/0042430 A1) teaches instructions of medications can be presented in multiple rows and columns. Nellhaus (US Patent 5031937) teaches a pictorial representation of medication schedule can be displayed in a form of a calendar. The prior art of record fail to teach wherein each of the one or more product containers contains a single medication, wherein the one or more product containers are configured to display visual alignment across the specialized information labels when said specialized information labels are arranged facing outwards in the same direction, wherein each timeframe is aligned horizontally, and wherein the visual alignment across the specialized information labels resembles the layout of said printed medication schedule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686